DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11-22-2019, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollard (U.S. Pub. No. 2015/0013461).
Regarding claim 1, Pollard teaches a surface acoustic wave (SAW) device (10) (fig. 1, page 2-3, par [0012, 0034]) (see surface acoustic wave (SAW)), comprising: a carrier substrate (12) comprising a crystalline silicon with a crystal cut according to Euler angles of (0°+/-10°,0°+/-10°,45°+/-10°) (fig.  or according to Euler angles of (45°+/-10°,54°+/-10°,0°+/-10°) (fig. 1-8, 13, page 1-3, 5 par [0003, 0007, 0025-0028, 0033, 0040, and claim 4 languages on page 5]) (see SAW modes rely on the use of piezoelectric crystal substrates with metallic transducers located at the surface, and crystalline material, a plane set at a selected Euler angle to illustrate the plane on which a crystal is cut, selected Euler angle (fig. 7-8), and a table of Euler Angles for defining a cut angle of a piezoelectric crystal, a cut angle in fig. 13, listed the degrees of cut, Group 1: where .phi. is from 30 to 55.degree., where .theta. is from 15 to 60.degree. and .psi. is from 10 to 65.degree., Group 2: where .phi. is from 30 to 45.degree., where .theta. is from 15 to 60.degree), and that is (0°+/-10°,0°+/-10°,45°+/-10°) (fig.  or according to Euler angles of (45°+/-10°,54°+/-10°,0°+/-10°), since the degree in claim is +/- 10°.
a piezoelectric layer (12/22) arranged on the top of the carrier substrate (22) (fig. 1, page 3, par [0034-0035]) (see the layer of metallic electrodes 22 could be 100 nm thick, 2 um wide and 400 um long. This layer of metallic electrodes is affixed to the piezoelectric crystal 12 by means of an adhesive layer); and
an interdigital transducer (IDT) electrode (14) arranged on the top of the piezoelectric layer (12/22) (fig. 1, page 3, par [034-0035]) (see interdigitated transducer (IDT) 14 electrode structure of several wavelength periodicities, .lamda., in width. The synchronous operation of the IDT at the surface launches an electromechanical surface acoustic wave (SAW)). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard (U.S. Pub. No. 2015/0013461) in view of Iwamoto (U.S. Pub. No. 2015/0102705).
Regarding claim 2, Pollard teaches a surface acoustic wave (SAW) device (10) (fig. 1, page 2-3, par [0012, 0034]), and the layer of metallic electrodes 22 could be 100 nm thick, 2 um wide and 400 um long. This layer of metallic electrodes is affixed to the piezoelectric crystal 12 by means of an adhesive layer) (22) (fig. 1, page 3, par [0034-0035]), and an interdigital transducer (IDT) electrode (14) arranged on the top of the piezoelectric layer (12/22) (fig. 1, page 3, par [034-0035]) (see interdigitated transducer (IDT) 14 electrode structure of several wavelength periodicities, .lamda., in width. The synchronous operation of the IDT at the surface launches an electromechanical surface acoustic wave (SAW), (fig. 1, page 3, par [034-0035]), and where energy is efficiently reflected back towards source) and consist of arrays of periodic open or short-circuited electrodes having a 1/2 wavelength A typical resonator configuration makes use of one IDT to excite/detect the SAW mode and a pair of Bragg reflectors placed along each side of the transducer to contain the majority of energy within the cavity. With this layout very high quality factor (Q) resonators can be realized with fundamental resonance frequency approximately given by SAW velocity divided by the IDT wavelength (page 1, par [0003-0004]). That is or obvious to the wave energy of a spurious mode is radiated predominantly within the carrier substrate while the wave energy of the used main mode is localized near the top surface of the piezoelectric layer.
However, Iwamoto teaches An elastic wave device including a piezoelectric film according to a preferred embodiment of the present invention includes a support substrate, a high acoustic velocity film which is located on the support substrate and in which a bulk wave propagates at a higher acoustic velocity than an elastic wave that propagates in the piezoelectric film, and an energy concentration ratio of a high order mode which is spurious preferably (page 1, par [0008]) and
the wave energy of a spurious mode is radiated predominantly within the carrier substrate while the wave energy of the used main mode is localized near the top surface of the piezoelectric layer (page 1, 2, par [0008, 0045, 0049-0050]) (see energy concentration ratios of the main mode and the high order mode are respectively within the above-specified ranges in an upper structure section including the high acoustic velocity film, energy of the elastic wave in use is effectively confined in a portion where the piezoelectric film and the low acoustic velocity film are laminated. In addition, the high order mode which is spurious can be leaked toward the support substrate side of the high acoustic velocity film, thus making it possible to suppress the high order mode spuriousness, and an energy distribution of a SH wave as a main mode of the surface acoustic wave device, that is, an energy distribution of a U2 component in the case in which a film thickness of a high acoustic velocity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Pollard with Iwamoto, in order for selecting Euler angles. A lithium tantalate single crystal or lithium niobate single crystal is more preferably used, such that resonance characteristics, filter characteristics, and so on of the surface acoustic wave device 1 is further improved through selecting the Euler angles a surface acoustic wave electrode direction (see suggested by Iwamoto on page 4, par [0083, 0085]).

Regarding claim 3, Iwamoto teaches a high acoustic velocity layer is arranged between the carrier substrate and the piezoelectric layer, wherein the acoustic velocity in the high acoustic velocity layer is higher than in the carrier substrate (page 1, 3, par [0008, 0072-0073]) (see high acoustic velocity film which is located on the support substrate and in which a bulk wave propagates at a higher acoustic velocity than an elastic wave that propagates in the piezoelectric film).

Regarding claim 4, Iwamoto teaches the high acoustic velocity layer has a thickness of x2 according to 0.05λ<x2<λ, wherein λ is the wavelength of the main mode of the acoustic wave (fig. 2, page 1-2, par [0009, 0048]) (see main mode of the surface acoustic wave device, that is, an energy distribution of a U2 component in the case in which a film thickness of a high acoustic velocity film is about 0.2.lamda).

Regarding claim 5, Iwamoto teaches the high acoustic velocity layer comprises polycrystalline silicon (page 3, par [0074]) (see high acoustic velocity materials such as aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, diamond, and the like can be used).

Regarding claim 6, Pollard the temperature coefficient of delay (TCD) or temperature coefficient of frequency (TCF=-TCD) is a critical consideration. The TCD for a given orientation (usually given as ppm/.degree. C.) defines the degree of change of the effective SAW velocity (corrected to include thermal expansion effect) induced by a small change in temperature, and resonance frequency approximately given by SAW velocity divided by the IDT wavelength  (page 1-2, par [0004, 0042]). And
Iwamoto also teaches a temperature coefficient of frequency (TCF) compensating layer having a positive temperature coefficient of frequency TCF and being arranged between the high acoustic velocity layer and the piezoelectric layer or above the IDT electrode (page 1, 9, par [0008, 0155]) (see a temperature coefficient of resonant frequency (TCF), a second low acoustic velocity film 9 may be laminated between the high acoustic velocity film 3 and the support substrate 2). Or an IDT electrode located on one surface of the piezoelectric film. According to a preferred embodiment of the present invention, in an upper structure section including the high acoustic velocity film, an energy concentration ratio of a main mode).
Note: only need to show one.
Therefore, the combination of Pollard and Pollard is teaching the limitation of claim.

Regarding claim 7, Iwamoto teaches the TCF compensation is done by SiO.sub.2, Fluorine doped SiO.sub.2 or other doped SiO.sub.2 based materials (page 7-9, par [0119, 0137, 0155]) (see see a temperature coefficient of resonant frequency (TCF), a second low acoustic velocity film 9 may be laminated between the high acoustic velocity film 3 and the support substrate 2),  and the IDT electrode 6: Al film, thickness about 0.08.lamda./the piezoelectric film 5: Y-cut LiTaO.sub.3 single crystal, thickness about 0.25.lamda./the low acoustic velocity film 4: SiO.sub.2, thickness about 0.35.lamda./the high acoustic velocity film 3: aluminum nitride film, acoustic velocity about 5800 m/s, thickness about 0.70.lamda./glass support substrate).
Note: only need to show one.

Regarding claim 8, Iwamoto teaches the TCF compensating layer has a thickness of x3 according to 0.05λ<x3<λ (fig. 2, 12, 15, page 1-2, 9, par [0009, 0048, 0155, 0152])  (see main mode of the surface acoustic wave device, that is, an energy distribution of a U2 component in the case in which a film thickness of a high acoustic velocity film is about 0.2.lamda). and (see taking the high acoustic velocity film thickness to be not less than about 0.6.lamda. makes it possible to effectively confine the main mode. Further, taking it to be not more than about 0.85.lamda. makes it possible for the high order mode to be sufficiently leaked. Accordingly, it is preferable for the high acoustic velocity film thickness to be within a range of about 0.6.lamda. to about 0.85.lamda).

Regarding claim 9, Iwamoto teaches the piezoelectric layer has a thickness of x4 according to 0.1λ<x4<λ (page 5, par [0090]) (see he high acoustic velocity film 3: aluminum nitride film, thickness having been varied between about 0.1.lamda. and about 3.0.lamda./the support substrate 2).

Regarding claim 10, Iwamoto teaches the IDT electrode comprises a multilayer structure (substrate 2) mainly comprised of aluminium, the IDT electrode having a thickness of x5 according to 0.05λ<x5<0.2λ. (page 5, par [0090]) (see he IDT electrode 6: Al electrode, thickness about 0.08.lamda./the piezoelectric film 5: the high acoustic velocity film 3: aluminum nitride film, thickness having been varied between about 0.1.lamda. and about 3.0.lamda./the support substrate 2).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                             May 6, 2022